Case: 1:19-cv-01610 Document #: 35 Filed: 04/09/19 Page 1 of 1 PagelD #:90

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated

 

Plaintiff
ys. Case No.: 1:19-cv-01610
The National Association of Realtors, et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Robert Johnson, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Class Action Complaint, and Civil Cover Sheet in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/14/2019 at 1:20 PM, I served RE/MAX Holdings, Inc. with the Summons, Class Action Complaint, and Civil Cover
Sheet at 5075 South Syracuse Street, Denver, Colorado 80237 by serving Tamara Schulte, Senior Corporate Counsel, authorized
to accept service.

Tamara Schulte is described herein as:

Gender: Female Race/Skin: White Age:45 Weight: 170 Height: 5’6" Hair: Blonde Glasses: No

I declare under penalty of perjury that this information is true and correct.

   

3 had.

Executed On

 

Robert Johnson U
Client Ref Number:22140-001
Job #: 1558880

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
